UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K (Mark One) R ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April24, 2015 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-27130 NetApp, Inc. (Exact name of registrant as specified in its charter) Delaware 77-0307520 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 495 East Java Drive,
